Name: COMMISSION REGULATION (EC) No 1565/96 of 2 August 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund
 Type: Regulation
 Subject Matter: plant product;  trade policy;  tariff policy
 Date Published: nan

 3 . 8 . 96 EN 1 Official Journal of the European Communities No L 193/23 COMMISSION REGULATION (EC) No 1565/96 of 2 August 1996 on the issuing of export licences for fruit and vegetables without advance fixing of the refund peaches and nectarines exported after 6 August 1996 should be rejected up to the end of the current period; Whereas, in order for them not to be included in the calculations made by the Commission pursuant to Articles 6 and 7 of Regulation (EC) No 1488/95, those applications must not be communicated to the Commis ­ sion ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Commission Regulation (EC) No 1363/95 (2), and in parti ­ cular Article 26 (11 ) thereof, Whereas Commission Regulation (EC) No 1121 /96 (3), fixes the indicative quantities laid down for the issue of export licences without advance fixing of the refund other than those applied for in the context of food aid; Whereas Article 7 of Commission Regulation (EC) No 1488/95 of 28 June 1995, on implementing rules for export refunds on fruit and vegetables (4), as last amended by Regulation (EC) No 2702/95 (5), provides that where there is an overrun of the indicative quantities, the excess quantities are to be deducted; Whereas, in the light of information now available to the Commission, the indicative quantities laid down for the current period for peaches and nectarines have already been exceeded; whereas these overruns will probably result in a reduction of the indicative quantity for the following period; whereas that reduction would be preju ­ dicial to exports followed by applications for licences without advance fixing of the refund during that follo ­ wing period; Whereas, in order to avoid that situation , the applications for licences without advance fixing of the refund for Article 1 For peaches and nectarines, the applications for export licences without advance fixing of the refund referred to in Article 5 of Regulation (EC) No 1488/95, for which the export declaration for the products was accepted after 6 August 1996 and before 1 October 1996, are hereby rejected . Notwithstanding Article 8 of Regulation (EC) No 1488/95, those applications shall not be included in communications to the Commission . Article 2 This Regulation shall enter into force on 3 August 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 August 1996 . For the Commission Christos PAPOUTSIS Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 132, 16 . 6 . 1995, p. 8 . 0 OJ No L 149, 22. 6 . 1996, p. 11 . {") OJ No L 145, 29 . 6 . 1995, p. 68 . O OJ No L 280 , 23. 11 . 1995, p. 30 .